Order filed January 23, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00249-CV
                                   ____________

  JUDITH KING, INDIVIDUALLY AND AS HEIR TO KENNETH KING,
                     DECEASED, Appellant

                                        V.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
    TRUSTEE, ON BEHALF OF THE OWNERS OF ACCREDITED
  MORTGAGE LOAN TRUST 2004-4 ASSET BACKED NOTES BY ITS
   ATTORNEY-IN-FACT, SELECT PORTFOLIO SERVICING, INC.,
                        Appellees


                     On Appeal from Probate Court No. 3
                            Harris County, Texas
                      Trial Court Cause No. 402647-403

                                   ORDER

      On June 8, 2017, this court abated this appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 17-33478. See Tex. R. App. P. 8.2.
      Through the Public Access to Court Electronic Records (PACER) system, the
court has learned that the bankruptcy case was closed June 20, 2017. The parties
failed to advise this court of the bankruptcy court action.

      Unless any party to the appeal files, by February 12, 2020, a motion
demonstrating good cause to retain this appeal, this appeal will be reinstated and
dismissed for want of prosecution.

                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                          2